                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

RAQUEL I. VILLARREAL,                                  §
    Plaintiff                                          §
                                                       §             CIVIL ACTION NO. 7:19-CV-00053
                                                       §             (JURY REQUESTED)
VS.                                                    §
                                                       §
TROPICAL TEXAS BEHAVIORAL                              §
HEALTH,                                                §
     Defendant                                         §

     PLAINTIFF RAQUEL I. VILLARREAL’S FIRST AMENDED RESPONSE IN
    OPPOSITION TO DEFENDANT TROPICAL TEXAS BEHAVIORAL HEALTH’S
                   MOTION FOR SUMMARY JUDGMENT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE RANDY CRANE:

         COMES NOW, Plaintiff RAQUEL I. VILLARREAL (“Villarreal”) and pursuant to

Rule 56 of the Federal Rules of Civil Procedure hereby files this her First Amended Response in

Opposition to the Motion for Summary Judgment filed by Defendant TROPICAL TEXAS

BEHAVIORAL HEALTH (“Tropical Texas”) In support of her amended response, Villarreal

would show unto the Court that there are various genuine issues of material fact which necessarily

require resolution by a jury and therefore preclude rendition of summary judgment as a matter of

law. This is an employment case brought by Villarreal for wrongful termination based on unlawful

discrimination on the basis of disability, FMLA and retaliation.

                                                           I.
                                          NATURE OF THE CASE

         Raquel I. Villarreal worked faithfully for Tropical Texas, from April 2016 until her

termination on July 31, 2018.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                Page 1
                                                                                            17 Feb 2019
         Villarreal brings forth claims of disability and disability by association, real or perceived,

under the Americans’ with Disabilities Act of 1990, as amended (“ADA”), and the ADA

Amendments Act of 2008 (“ADAAA”).

         Villarreal also brings forth claims of FMLA interference and FMLA retaliation under the

Family Medical Leave Act (“FMLA”).

         Villarreal further shows unto the Court that there are genuine issues of material fact as to

whether she was qualified for her continued employment with Tropical Texas.

                                                 II.
                                        FACTUAL BACKGROUND

         On or about April 2016, Villarreal began working at Tropical Texas as a Program

Specialist/Licensed Professional Healing Arts (“LPHA”). See Exhibit A at 22:3-8. Also see Exhibit

D: Bate Stamped Doc.# 000024; 000056. During her time of employment with Tropical Texas,

Villarreal was qualified for her position and performed all her duties with dedication, hard work

and undivided loyalty. See Exhibit A at 26:7-23; 45:18-20, 22; 49:12-13; 64:10-12. Also see

Exhibit D: Bate Stamped Doc.# 000060-000068; 000071-000080; 000094-000103.

         Villarreal is a single-parent to a 13-year-old daughter with multiple disabilities and serious

medical conditions who requires care for all of her daily living activities. Villarreal’s daughter has

numerous medical specialists and has an average of 2-3 doctor's appointments a month. Villarreal’s

ex-husband (minor child's father) gave up custodial rights in May 2017 and his rights to make any

decisions about their daughter’s education or medical care. He also chose not to meet his obligation

to take their child to her doctor's appointments. Therefore, Villarreal is solely responsible for

taking her daughter to her monthly doctor’s appointments. See Exhibit A at 94:15-25; 95:1-7;

99:13-19; 102:20-22; 103:4-7, 18-20; 111:5-9; 141:7-11. Also see Exhibit D: Bate Stamped

Doc.# 000058-000059; 000069-000070; 000081-000082; 0000654.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                 Page 2
                                                                                             17 Feb 2019
         Villarreal has depression, a disability that substantially limits more than one major life

activity and bodily function, including concentration, thinking and sleeping. Regardless of these

substantial limitations, Villarreal exceptionally performed her job duties at Tropical Texas. See

Exhibit A at 115:24-25; 116:1, 6; 182:1-6, 8-14; 183:9-7, 20-24; 190:2-5, 8-25. Also see Exhibit

D: Bate Stamped Doc.# 000068-00006, 00071000080; 000094-000103; 000323-000326; 000328-

000331; 000463-000464; 000466-000468;000470-000471; 000811.

         During Villarreal’s last year of employment at Tropical Texas, she was repeatedly

pressured by supervisors that she was missing too much work and was not accumulating paid-time

off (“PTO”). Villarreal was told by supervisors that Tropical Texas “frowned upon” employees

who did not have accumulated PTO and that it could be reason for disciplinary action or

termination. See Exhibit A at 126:9-25; 137:17-25; 138:1-19; 140:12-19; 211:1-5; 213:20-25;

220:12-15. Also see Exhibit D: Bate Stamped Doc.# 000058-000059; 000069-000070; 000081-

000082; 000654.

         In July 2017, Villarreal obtained intermittent leave pursuant to the Family Medical Leave

Act of 1993 (“FMLA”) through pediatrician, Dr. A. Mercado, to protect her job when requesting

time off to meet her daughter's medical needs. See Exhibit A at 99:4-7, 13-25; 112:4-10.

Villarreal also developed her own serious medical conditions in December 2017 when her

gynecologist, Dr. A Tey, diagnosed her with a serious medical condition requiring surgery. See

Exhibit A at 116:11-18; 127:4-6. When Villarreal spoke to her supervisor about her request for

time off in December to have surgery, her supervisor asked if Villarreal could postpone the surgery

because the department was short on staff, and they needed her to be at work. See Exhibit A at

210:14-23. Villarreal consulted with her doctor, and the surgery was postponed until January

2018. See Exhibit A at 147:5-19; 155:7-14; 156:17-21. Also see Exhibit D: Bate Stamped Doc.#

000342; 000344; 000346; 000348; 000505-000508; 000983-000984.


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ             Page 3
                                                                                         17 Feb 2019
         On January 4, 2018, Villarreal’s serious medical condition worsened. Villarreal’s doctor

provided a medical excuse, and her surgery was scheduled for January 10, 2018. Villarreal

provided Tropical Texas with a doctor’s note and proper FMLA documentation. See Exhibit A at

148:1-6, 14-15.

         On March 9, 2018, Villarreal daughter had a scheduled MRI in San Antonio, Texas for her

heart and brain, which was ordered by her daughter’s cardiologist, Dr. Brennan. In April 2018, the

doctor provided results of the MRI, stating that Villarreal’s daughter another open-heart surgery,

or her daughter would face a prognosis of congestive heart failure. However, the doctor informed

Villarreal there was a risk her daughter could die from surgery due to her daughter’s multiple

serious medical conditions. This news caused severe mental/emotional distress to Villarreal, and

she was out of work for approximately four days. See Exhibit A at 176:1-3, 15-16.

         In May 2018, Villarreal’s depression worsened and she developed more serious medical

conditions. In June 2018, Villarreal had an extreme depressive episode, which was diagnosed as

severe depression. Villarreal had to be out of work. Villarreal’s family doctor, Jessica Porras, PA,

treated her and prescribed medication for her disability and severe medical condition. Porras also

referred Villarreal to counseling services. Villarreal obtained proper FMLA documents and

provided them to Tropical Texas’s Human Resources (“HR”) department. Villarreal returned to

work on July 12, 2018 because she was notified by Tropical Texas that she exhausted her FMLA

leave. See Exhibit A at 196:10-18; 197:1-2, 11-17, 19-25; 198:9-13; 199:3-6; 200:7-9; 201:8-11;

236:15-18. Also see Exhibit D: Bate Stamped Doc.# 000324-000326; 000330; 000463-000464;

0000466; 0000467-0000468; 0000470-0000471. It appears however that Villarreal’s FMLA leave

may have been miscalculated by Tropical Texas and that she may not have exhausted her FMLA

leave. See Villarreal’s Affidavit with supporting documentation attached hereto.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ              Page 4
                                                                                          17 Feb 2019
         On July 12, 2018, Villarreal returned to work and spoke with her acting supervisor,

Alejandro Pacheco (assigned while her immediate supervisor, Josue Gutierrez, was on vacation).

Villarreal expressed that since her disability resulted in the recent serious medical condition, she

needed to reduce her work hours and have a flex schedule so that she could care for her daughter’s

disabilities/serious medical conditions as well as her own. See Exhibit A at 208:6-21. The Pacheco

stated that he did not anticipate any problems with Villarreal’s request and he was glad she was

back at work to assist with the diagnosis of incoming patients. The acting supervisor said he would

be contacting a manager at Tropical Texas, Brando Mireles, by email to inform him and reply to

Villarreal. Villarreal then received an email from Mireles stating that her request was not approved.

See Exhibit A at 199: 3-6, 12-13, 17, 19; 201:4-11; 204:17-24; 205:25; 206:1-4, 6, 8, 13-14;

207:2-3, 5-10, 23-25. Also see Exhibit D: Bate Stamped Doc.# 000440-000441; 000447; 000553;

000559; 000584; 000984.

         Villarreal submitted a written request for reconsideration on July 16, 2018, and pled again

for a reasonable accommodation to reduce her schedule, and provided a more detailed explanation

of her and her daughter’s recent and most current medical conditions and needs. See Exhibit A at

191:5-23.       Villarreal emailed this letter to Gutierrez, her immediate supervisor, and Mireles.

Mireles replied that the written request was sent to HR. See Exhibit A at 208:6-25; 223:16-20;

224:13-16, 22-25;225:1-3, 12-20; 231:10-25; 232:1-4. Also see Exhibit D: Bate Stamped Doc.#

000562; 000570; 000580; 000582; 000605; 000610-000611.

         On July 23, 2018, Villarreal emailed Mireles to follow up on her request for an

accommodation. Mireles replied that Tropical Texas’s decision not to approve Villarreal’s

accommodation request would stand. See Exhibit A at 231:1-5. Also see Exhibit D: Bate Stamped

Doc.# 000580; 000588; 000590; 000592.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ               Page 5
                                                                                           17 Feb 2019
         On July 24, 2018, Villarreal emailed Mireles asking if he could provide her with the name

of the administrator who reviewed her request. Mireles replied and redirected Villarreal to Odilia

Arredondo, Tropical Texas’ HR Director. See Exhibit A at 231:17; 234:15-17. Also see Exhibit D:

Bate Stamped Doc.# 000590; 000630; 000632. Mireles then sent an email to several of Tropical

Texas’ administrators, including Arredondo, suggesting mutual separation as a response to

Villarreal’s requests. See Villarreal’s Affidavit with supporting documentation attached hereto as

Exhibit E. Arredondo responded that termination would be the only option. See Villarreal’s

Affidavit with supporting documentation attached hereto.

         On that same day, Villarreal received a call from Angel Quinones, HR staff, telling her that

Arredondo wanted to meet with her and that she needed to set up an appointment to meet with

Arredondo. Villarreal contacted Arredondo and scheduled a meeting on July 25, 2018, at 2:30

P.M. See Exhibit A at 231:17; 234:15-17. Also see Exhibit D: Bate Stamped Doc.# 000590;

000630; 000632.

         On July 25, 2018, Villarreal met with Arredondo in her office. See Exhibit A at 244:13.

Also see Exhibit D: Bate Stamped Doc.# 000557; 000592; 000984. Arredondo commented that

Villarreal’s absences were a concern. See Exhibit A at 239:24-25. Also see Exhibit D: Bate

Stamped Doc.# 000590; 0005952; 000984. Villarreal explained that both she and her daughter

had serious medical conditions and disabilities. Arredondo responded by stating Tropical Texas

“had been more than generous” (See Exhibit A at 234:19; 236:7; 236:18. Also see Exhibit D: Bate

Stamped Doc.# 000546; 000559; 000984.) in providing Villarreal with time off and that it was

now affecting the department’s needs.

       In this same meeting, Arredondo also commended Villarreal and told her she was an

excellent clinician, and they had no complaints of the quality of her work. However, Arredondo

then made the comment that Villarreal “was missing too much work.” Villarreal told Arredondo


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ               Page 6
                                                                                           17 Feb 2019
that she felt like she was being discriminated against because of her need to take FMLA leave for

her and her daughter’s health conditions/disabilities. See Exhibit A at 128:4-20; 201:8-11; 204:17-

24; 237:7-14. As a means of demoting Villarreal (and not engaging in the interactive process of

providing accommodations to Villarreal), Arredondo asked her if she would consider moving to

another position. Villarreal expressed that because she was qualified for her current job, this

suggestion by HR was not a solution or reasonable accommodation. In this same meeting with HR,

Villarreal mentioned that she had been denied her accommodation request for reduced work hours

and flex her work schedule. See Exhibit A at 199:2-6; 205:5-11. Villarreal advised Arredondo that

on July 12, she was told adjusting her schedule was not anticipated by Tropical Texas to cause any

concern (i.e. undue burden on the company). Mireles was not available to meet on that date, but

when she mentioned that Villarreal had talked to Alejandro Pacheco, Mireles discredited Pacheco

stating that Pacheco’s opinion did not matter. A follow up appointment was scheduled for July 27,

2018. See Exhibit A at 231:10-25; 232;1-4; 233:25; 234:15-17; 239:24-25; 240:1-12.

       On July 27, 2018, at 8:00 A.M., a meeting was held with Josue Gutierrez, Brando Mireles,

Odilia Arredondo, and Villarreal. Tropical Texas represented to Villarreal that she exhausted all

her FMLA leave and offered Villarreal a demotion with condition that she could not be absent

from work (including absences for her and her daughter’s care) for the next three to four months.

See Exhibit A at 238:3-10; 17-19. Villarreal expressed to everyone at the meeting how this was

more of a punishment rather than discussing a resolution (i.e. engage in the interactive process of

Tropical Texas providing accommodations) that would better fit the department needs. Villarreal

explained how other similarly situated LPHAs were being allowed to flex their schedule. See

Exhibit A at 280:19-24:10-19. Also see Exhibit D: Bate Stamped Doc.# 000049; 000980; 000985.

In an attempt to engage in the interactive process, despite Tropical Texas’s lack of engagement,

Villarreal proposed a working schedule that conformed to the recent announcement that Tropical


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ             Page 7
                                                                                         17 Feb 2019
Texas would be changing the center's hours of operation on Tuesday and Thursdays from 8:00

A.M. to 7:00 P.M. and every second Saturday from 8:00 A.M. to 12:00 P.M. Tropical Texas

dismissed this reasonable request, since they intended to either demote or get rid of her because of

her and her child’s disabilities/serious medical conditions. See Exhibit A at 237:7-14; 238:3-5;

239:2-9. Also see Exhibit D: Bate Stamped Doc.# 000570; 000576; 000590; 000980; 000985.

Arredondo then scheduled a follow-up meeting with Villarreal for July 31, 2018 at 9:00 A.M.

Arredondo was adamant that Villarreal’s absences were a problem. As a final desperate attempt

to engage Tropical Texas in the interactive process, Villarreal explained how working 35 hours

instead of 40 hours would not have any substantially negative effect on the department. See Exhibit

A at 279:23-25: 280:1-18. Also see Exhibit D: Bate Stamped Doc.# 000636; 000638; 000980;

000985.

       Arredondo feigned a lack of understanding because she did not have copies of the forms

Villarreal submitted to Tropical Texas. Instead, Arredondo made an unreasonable offer for an

LPHA position that she knew Villarreal could not do. See Exhibit A at 236:18-24. Also see Exhibit

D: Bate Stamped Doc.# 0000590; 00592.                When Villarreal expressed how she could not do the

job Arredondo proposed, Arredondo said that Villarreal “would have to face repercussions.” See

Exhibit A at 242:3-6. Villarreal asked Arredondo if she could file a grievance or complaint because

she felt she was being discriminated against. Arredondo said Villarreal “did not have any other

options.” See Exhibit A at 236:18-24; 242:15-18; 19-23; 243:2-5, 7-9, 11-14, 21-22. Also see

Exhibit D: Bate Stamped Doc.# 000050; 00592. Villarreal then became very upset, suffered from

anxiety symptoms, and started to cry. Because of her anxiety and mental state, Villarreal could

not continue her workday. Villarreal advised her immediate supervisor she would be leaving work

for the rest of the day. Villarreal also mentioned a scheduled medical appointment scheduled for

that day weeks prior and reminded him of the appointment. Villarreal’s immediate supervisor said


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                  Page 8
                                                                                              17 Feb 2019
it was okay and approved her leaving for the day. See Exhibit A at 240:18-25; 241:1-4, 7-19;

241:22-23.

       That same day, July 31, 2018., Villarreal received an email from Arredondo, stating that she

had been terminated from her job. See Exhibit A at 243:24. Also see Exhibit D: Bate Stamped

Doc.# 000598; 000645; 000981. Tropical Texas had no legitimate business justification for

Villarreal’s termination. In fact, Tropical Texas fired Villarreal for her disabilities/serious medical

conditions, her request for accommodation and FMLA leave, and her discrimination complaints

and desire to file a grievance. See Exhibit A at 251:11-25; 276:12-21.

                                           II.
                       LEGAL STANDARD FOR SUMMARY JUDGMENT

         A.       The Standard of Review on a Motion for Summary Judgment

         Federal Rule of Civil Procedure 56(c) provides summary judgment is appropriate only

“when the pleadings, the discovery and disclosure materials on file, and any affidavits show that

there is no genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” The substantive law governing a matter determines which facts are material to a

case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

The summary judgment movant bears the burden to prove that no genuine issue of material fact

exists. Latimer v. Smithkline & French Labs., 919 F.2d 301, 303 (5th Cir.1990). However, if the

non-movant ultimately bears the burden of proof at trial, the summary judgment movant may

satisfy its burden by pointing to the mere absence of evidence supporting the non-movant’s case.

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

         If the summary judgment movant has met this burden, the non-movant must “go beyond

the pleadings and designate specific facts showing that there is a genuine issue for trial.” Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.1994) (per curiam) (citing Celotex, 477 U.S. at 325).

Factual controversies regarding the existence of a genuine issue for trial must be resolved in favor

VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                 Page 9
                                                                                             17 Feb 2019
of the non-movant. Little, 37 F.3d at 1075. However, the non-movant must produce more than

“some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). If the non-movant is able to

make such a showing, the court must deny summary judgment. Little, 37 F.3d at 1075.

         Courts recognize two types of Title VII employment discrimination cases, each requiring

different elements of proof. The first type is the "pretext" case, in which the Plaintiff's ultimate

goal is to show that the employer's stated reason for the adverse action was a pretext for

discrimination. Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-56, 101 S.Ct. 1089, 67

L.Ed.2d 207 (1981); McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93 S.Ct. 1817, 36

L.Ed.2d 668 (1973). The plaintiff can usually provide sufficient evidence of discriminatory intent

by showing that the employer's proffered reason for the adverse action is false. Quantum Chem.

Corp. v. Toennies, 47 S.W.3d at 476 (citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 142-48, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000).

         The second type of case is the "mixed-motive" case, in which the Plaintiff has direct

evidence of discriminatory animus. This direct evidence shifts the burden of proof to the employer

to show that legitimate reasons would have led to the same decision regardless of any

discriminatory motives. Price Waterhouse v. Hopkins, 490 U.S. 228, 244-45, 109 S.Ct. 1775, 104

L.Ed.2d 268 (1989); Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089, 1095-99 (3 Cir.1995);

Desert Palace, Inc. v. Costa, 539 U.S. 90, 123 S.Ct. 2148, 2150, 156 L.Ed. 84 (2003).

         Thus, how a case will be classified depends entirely on the presence or absence of direct

evidence. Price Waterhouse v. Hopkins, 490 U.S. at 276, 109 S.Ct. 1775. If the Plaintiff has only

circumstantial evidence of discrimination, the case will be classified as a pretext case regardless

of how many motives the employer had. Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th

Cir.1995); Starceski v. Westinghouse Elec. Corp.,54 F.3d at 1097-98.


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ             Page 10
                                                                                          17 Feb 2019
         B.       Effect of Reeves, Desert Palace and Rachid on Summary Judgment in
                  Employment Discrimination Cases.

         The Supreme Court’s unanimous opinions in Reeves and in Desert Palace, Inc. v. Costa,

539 U.S. 90 (2003) significantly impact the methods of proof and summary judgment practice in

employment discrimination cases. While Reeves involved a motion for judgment as a matter of

law under FED. R. CIV. P. 50, Reeves made clear that the same standards apply to summary

judgment motions. Reeves stated, “the standard for granting summary judgment ‘mirrors’ the

standard for judgment as a matter of law, such that ‘the inquiry under each is the same,’” quoting

Anderson, 477 U.S. 242 at 250-51.

         In Desert Palace, the Supreme Court held that a Plaintiff can obtain a mixed-motive jury

instruction on the basis of circumstantial evidence alone and is not required to submit direct

evidence of discrimination in order to obtain the instruction. The Court extolled the value of

circumstantial evidence in discrimination cases, stating:

         We have often acknowledged the utility of circumstantial evidence in discrimination cases.
         For instance, in Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000), we
         recognized that a defendant’s explanation for an employment practice is ‘unworthy of
         credence’ is ‘one form of circumstantial evidence that is probative of intentional
         discrimination.’ Id. at 147. The reason for treating circumstantial and direct evidence alike
         is both clear and deep-rooted: ‘Circumstantial evidence is not only sufficient, but may also
         be more certain, satisfying, and persuasive than direct evidence.’ Rogers v. Missouri
         Pacific R Co., 352 U.S. 500 (1957).

         Desert Palace, 539 U.S. at 99-100.

         Desert Palace and Reeves also reaffirm the rule that discrimination may be inferred solely

from a Plaintiff’s prima facie case and evidence that the employer’s asserted reason for the

employment decision is false.

         The Fifth Circuit has held that Desert Palace modifies the third step of the traditional

McDonnell Douglas burden-shifting framework at the summary judgment stage in discrimination

cases, stating in Rachid v. Jack in the Box, Inc., 376 F.3d 305 (5th Cir. 2004) that the framework

now involves the following:


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ               Page 11
                                                                                            17 Feb 2019
         (1)      Prima Facie Step: Plaintiff Raquel I. Villarreal must raise a genuine issue of
                  material fact on her prima facie case of disability discrimination, disability by
                  association discrimination, FMLA interference, and FMLA retaliation.

         (2)      Legitimate Non-Discriminatory Reason Step: Defendant must then articulate,
                  with admissible evidence, a specific legitimate, nondiscriminatory reason for its
                  actions, and, if (and only if) that burden of production is met,

         (3)      Pretext and/or Mixed Motive Step: Plaintiff Raquel I. Villarreal must then offer
                  sufficient evidence to create a genuine issue of material fact either (a) that
                  Defendant’s reason is not true or (b) that Defendant’s reason, while true, is only
                  one of the reasons for its conduct, and another ‘motivating factor’ is Plaintiff
                  Raquel I. Villarreal’s disability or disability by association.

                  See Rachid, 376 F.3d. at 312.

         This case is a pretext case. Villarreal provides this Court with circumstantial evidence to

support her claims. The United States Supreme Court defined the order and allocation of proof for

a pretext case in McDonnell Douglas Corp. v. Green, 411 U.S. at 802, 93 S.Ct. 1817 and Texas

Dep't of Cmty. Affairs v. Burdine, 450 U.S. at 252-53, 101 S.Ct. 1089. Initially, the complainant

must establish a prima facie case of discrimination. McDonnell Douglas Corp. v. Green, 411 U.S.

at 802, 93 S.Ct. 1817. Although the precise elements of discrimination will vary depending on the

allegations, Id. at 802, the complainant's burden at this stage of the case "is not onerous." Texas

Dep't of Cmty. Affairs v. Burdine, 450 U.S. at 253, 101 S.Ct. 1989.

         To establish a prima facie case of disability or disability by association discrimination,

Villarreal must show that: (1) she is a member of the protected class, (2) she was otherwise

qualified for the position of Program Specialist (3) she suffered an adverse employment action,

and (4) that Villarreal was replaced by someone outside of the protected class or that she was

otherwise treated differently or discriminated against on account of her disability or disability by

association.

         The establishment of a prima facie case in effect creates a presumption that the employer

unlawfully discriminated against the employee. Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S.

at 254, 101 S.Ct. 1089. To establish a presumption is to say that a finding of the prima facie case


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ             Page 12
                                                                                          17 Feb 2019
produces a required conclusion against the employer in the absence of an explanation. St. Mary's

Honor Ctr. v. Hicks, 509 U.S. 502, 506, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993).

                  Thus, once the Plaintiff has established a prima facie case, a burden of production
         falls to the employer to articulate a legitimate, nondiscriminatory reason for any alleged
         unequal treatment. St. Mary's Honor Ctr. v. Hicks, 509 U.S. at 506-07, 113 S.Ct. 2742;
         McDonnell Douglas Corp. v. Green, 411 U.S. at 802, 93 S.Ct. 1817. This burden is one of
         production, not persuasion; it can "involve no credibility assessment." St. Mary's Honor
         Ctr. v. Hicks, 509 U.S. at 509, 113 S.Ct. 2742. If the Defendant can satisfy this burden of
         production, the presumption of discrimination created by the Plaintiff’s prima facie
         showing is eliminated, see Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. at 254, 101
         S.Ct. 1089 and all that remains is the Plaintiff’s burden to persuade the fact-finder that
         the proffered reason was not the true reason for the employment decision and that the
         improper consideration--in this case, age discrimination--was the true reason. See St.
         Mary's Honor Ctr. v. Hicks, 509 U.S. at 507-08, 113 S.Ct. 2742.; Reeves, 530 U.S. at 142,
         Palasota, 342 F.3d at 575-576; West, 330 F.3d at 383-384.

         In addition, the failure of an employer to engage in an interactive process to determine

whether reasonable accommodations are possible, is prima facie evidence that the employer acted

in bad faith. Fiellstad v. Pizza Hut of Am., Inc., 188 F.3d 944, 952 (8th Cir. 1999). This shows that

a factual error exists as to whether the employer has attempted to provide reasonable

accommodation as required by the ADA. Id.

         The ultimate fact question is whether unlawful discrimination was a motivating factor in

terminating the employee. Because proof that the defendant's explanation is unworthy of credence

is simply one form of circumstantial evidence that is probative of intentional discrimination,

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. at 147, 120 S.Ct. 2097, the fact-finder's

disbelief of the reasons put forward by the defendant (particularly if disbelief is accompanied by a

suspicion of mendacity) may, together with the elements of the prima facie case, suffice to show

intentional discrimination. Id.; St. Mary's Honor Ctr. v. Hicks, 509 U.S. at 511, 113 S.Ct. 2742.

         In other words, in appropriate circumstances such as this case, it is permissible for the trier

of fact to infer the ultimate fact of discrimination from the falsity of the employer's explanation.

Reeves v. Sanderson Plumbing Prods.,Inc., 530 U.S. at 147, 120 S.Ct. 2097. Consistent with this


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                 Page 13
                                                                                              17 Feb 2019
proposition in a discrimination case, a plaintiff can defeat a summary judgment motion by

presenting evidence raising a fact issue on pretext or by challenging the defendant's summary

judgment evidence as failing to prove, as a matter of law, a legitimate, nondiscriminatory reason

for the challenged employment action. M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d

22, 24 (Tex.2000).

         The plaintiff need not establish that her protected status was the sole reason she was

discharged but must prove instead only that her protected status actually played a role in and had

a determinative influence on the employer’s decision-making process. West v. Nabors Drilling

USA, Inc., 330 F.3d 379, 383-384, (5th Cir. 2003). Importantly, Reeves teaches, and West reaffirms

that it is permissible for the trier of fact to infer the ultimate fact of discrimination from the falsity

of the employer’s non-discriminatory explanation. Reeves, 530 U.S. at 147, 120 S.Ct. 2107; West,

supra at 383-384.

         There is overwhelmingly sufficient evidence beyond pretext to create multiple fact issues

as to the Defendant’s motivation to terminate Villarreal. “Proof that the defendant’s explanation is

unworthy of credence is simply one form of circumstantial evidence that is probative of intentional

discrimination, and it may be quite persuasive.” Reeves, 530 U.S. at 147, 120 S.Ct. at 2108. “In

circumstances of this case, the trier of fact (i.e.– the jury) can reasonably infer from the falsity of

the explanation that the employer is dissembling to cover up a discriminatory purpose. Such an

inference is consistent with the general principle of evidence law that the fact-finder is entitled to

consider a party’s dishonesty about a material fact as affirmative evidence of guilt.” Reeves, 530

U.S. at 147, 120 S.Ct. at 2108 (citations omitted).

         C.       Falsity of the Stated Reason

         Proof that the employer’s stated reason for the adverse employment action taken is false is

a form of circumstantial evidence that is probative of intentional discrimination. St. Mary’s at


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                  Page 14
                                                                                               17 Feb 2019
2742; Reeves v. Sanderson Plumbing Products, Inc., 120 S.Ct. 2097, 2108 (2000); Russell v.

McKinney Hospital Venture, 235 F.3d 219, 223 (5th Cir. 2000). The United States Supreme Court

has held that “the fact finder's disbelief of the reasons put forward by the Defendant (particularly

if disbelief is accompanied by suspicion of mendacity), together with the elements of the prima

facie case, may suffice to show intentional discrimination." St. Mary’s at 2742; Reeves at 2108.

"[R]ejection of the Defendant's proffered reasons will permit the trier of fact to infer the ultimate

fact of intentional discrimination ... [and] '[n]o additional proof of discrimination is required.'"

(emphasis in original) St. Mary’s at 2747-50; Reeves at 2108; Russell at 223.

         Here, the evidence of the falsity of the stated reason for termination and the Defendant’s

serious credibility issues are substantial and plainly sufficient to preclude summary judgment.

Reeves at 2108; St. Mary’s at 2747-50. See also, Uffelman v. Lone Star Steel, Co., 863 F.2d 404,

407 (5th Cir. 1989)(the Fifth Circuit held that where the evidence is contradictory regarding an

employee’s performance, the resolution of the issue should be left to the fact finder.).

         In summary, when the evidence is taken as a whole, the competent summary judgment

evidence rebuts the stated reasons for Villarreal’s termination and permits a reasonable fact finder

to find that Villarreal was discriminated against based on her disability and her disability by

association. Therefore, summary judgment is not proper.

         Because there are numerous disputed material facts and Tropical Texas has failed to meet

its burden of rebutting Villarreal’s prima facie case of discrimination, the Defendant’s motion for

summary judgment should be denied in its entirety.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ              Page 15
                                                                                           17 Feb 2019
                                    III.
         PLAINTIFF RAQUEL I. VILLARREAL RELIES ON THE FOLLOWING
                COMPETENT SUMMARY JUDGMENT EVIDENCE

         In responding to the motion for summary judgment, Villarreal relies on the following

evidence attached to this response and it is incorporated by reference as if set forth herein verbatim:

         (A)      The oral and videotaped deposition of Plaintiff Raquel I. Villarreal

         (B)      Exhibits attached to Plaintiff Raquel I. Villarreal’s deposition testimony, labeled
                  as Exhibit “B”;

         (C)      Plaintiff Raquel I. Villarreal’s sworn Charge of Discrimination, labeled as Exhibit
                  “C”;

         (D)      Bates Stamped Documents;

         (E)      Affidavit of Raquel I. Villarreal with supporting documents; and

         (F)      All documents on file with the court in this matter.

                                                    IV.
                                                 ARGUMENT

    A. Summary Judgment should be denied because Villarreal had clinical depression, her
       daughter had a serious heart condition, and because of these conditions Tropical
       Texas terminated Villarreal even though she was exemplary psychologist.

         This Court should deny Tropical Texas’ motion for summary judgment because Raquel I.

Villarreal can show that Tropical Texas terminated her because she had major depression and her

daughter had a heart condition, even though she was qualified for her job and excelled in it.

         The ADA prohibits an employer from discriminating against a qualified individual based

on disability regarding the discharge of their employees. 42 USCA § 12112(a). To prevail under

the ADA, the plaintiff must show: (1) she has a disability; (2) she is an otherwise qualified

employee; and (3) she suffered an adverse employment decision solely because of her disability.

Rizzo v. Children's World Learning Centers, Inc., 173 F.3d 254, 260 (5th Cir. 1999), on reh'g en

banc, 213 F.3d 209 (5th Cir. 2000).




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                Page 16
                                                                                             17 Feb 2019
         Under the act, an employer discriminates against an employee by not providing a

reasonable accommodation to the known mental limitations of an otherwise qualified individual

with a disability. EEOC v. Chevron Phillips Chemical Co., 570 F.3d 606 (5th Cir. 2009). However,

employers can escape liability under the ADA if they can show that an accommodation would

place an undue hardship on the employer’s operation of business. Id.

         In addition, the ADA also prohibits discrimination against an individual who is known to

associate with a disabled individual. 42 U.S.C. § 12112(b)(4). See also Ruiz v. Edcouch-Elsa

Indep. Sch. Dist., No. 7:13-CV-443, 2014 WL 1385877, at *2 (S.D. Tex. Apr. 9, 2014). This

provision protects employees “from adverse job actions based on unfounded stereotypes and

assumptions arising from the employees' relationship with particular disabled persons.” Id.

         Villarreal is a qualified individual under the ADA because she had major depression,

which was documented by her doctor, and was an experienced psychologist who could have

performed her tasks if she had a slight decrease in the number of hours in her schedule. Tropical

Texas was aware of this condition because Villarreal gave them a note that detailed her condition.

Due to this condition, she was terminated from her position with no offer of a reasonable

accommodation.

         In addition, Villarreal is protected under 42 U.S.C. § 12112(b)(4) because her daughter had

a heart condition which needed constant medical attention, for whom she is the primary custodial

parent. Villarreal was terminated because of her daughter’s disability.

         A reasonable jury could conclude that, under the ADA, Villarreal was impermissibly

terminated due to her disability and disability by association. Therefore, summary judgement

should be denied.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ             Page 17
                                                                                          17 Feb 2019
             a. Villarreal’s depression was diagnosed by her doctor and required her to go to

                  therapy during working hours and limited her ability to think.

         Villarreal had clinical depression, as diagnosed by her physician, that required she attend

therapy session during working hours, which is a disability protected by the ADA.

         The ADA prohibits an employer from discriminating against a qualified individual based

on disability regarding the discharge of their employees. 42 USCA § 12112(a). For her ADA claim

to survive summary judgment, Villarreal must show, as a threshold matter, that she suffers from a

disability. Williams v. Tarrant County College District, 717 Fed.Appx 440, 446 (5th Cir.

2018). Under the ADA, “disability” is: (A) a physical or mental impairment that substantially

limits one or more of the major life activities of an individual; (B) a record of such an impairment;

or (C) being regarded as having such an impairment.”. 42 USCA § 12102(2). The last subsection

can be satisfied if the individual establishes that he or she has been subjected to a prohibited action

because of an actual or perceived mental impairment whether or not the impairment limits or is

perceived to limit a major life activity. 42 USCA § 12102(3)(A). Working and thinking are

considered “major life activities” under the ADA. 29 C.F.R. § 1630.2(i)(1)(i).

         The “substantially limits” standard of 42 USCA § 12102(2)(A) is not meant to be a

demanding standard. Williams, 717 Fed.Appx at 446. “An impairment need not prevent, or

significantly or severely restrict” performance of major life activities, but rather, the standard is

whether it “substantially limits the ability of an individual to perform a major life activity as

compared to most people in the general population”. Id.

         In addition, under 42 USCA § 12102(2)(C) Villarreal “need only show that her employer

perceived her as having an impairment and that it discriminated against her on that basis”. Id. No

matter which standard Villarreal asserts her disability under the ADA, courts are commanded to

construe disability broadly, “to the maximum extent permitted by the terms of the ADA.” Id.


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                Page 18
                                                                                             17 Feb 2019
          A can plaintiff show they have a disability in the Fifth Circuit by self-declaration without

any supporting medical analysis. Williams, 717 Fed.Appx at 447. In Williams, the plaintiff had

major depression, Post-Traumatic Stress Disorder (“PTSD”), and Attention Deficit Hyperactivity

Disorder (“ADHD”). Id. The symptoms of these conditions were constantly with her and impaired

her ability to form thoughts or communicate. Id. The court found the plaintiff’s declaration,

without any medical documentation to be sufficient to create a genuine dispute of a material fact

of the plaintiff’s disability. Id. In addition, the court noted that the ADA amendments broaden

protection for the disabled by clarifying that showing substantial limitation “usually will not

require scientific, medical, or statistical analysis” and a plaintiff’s self-declaration is sufficient. Id

at 448.

          Here, Villarreal had documentation from her medical provider that she had major

depression and was unable to work for a certain time. [Depo Exch 33 000324] Villarreal’s provider

indicated that a reduced work schedule might be required upon her returning to work. Id. In

addition, Villarreal’s provider stated that although the worst of her symptoms were temporary,

major depression is a chronic disorder. Id.

          Like in Williams, where the plaintiff had major depression, Villarreal’s symptoms will

always be with her and impaired her ability to work and form thoughts. Additionally, Villarreal

exceeds what is required by the Fifth Circuit by providing medical documentation instead of just

a self-declaration like in Williams. Villarreal provided this to Tropical Texas and it was signed off

by them, showing that they perceived she had this condition.

          Villarreal’s depression impaired her ability to think and also work because she had to attend

therapy sessions during working hours. In addition, Tropical Texas knew that she had this

condition as they received proof of her diagnosis by her medical provider. Therefore, Villarreal

has sufficiently established that she has a disability under the ADA.


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                  Page 19
                                                                                               17 Feb 2019
             b. Villarreal’s depression only required her to be absent from work for therapy

                  appointments and she could otherwise exceptionally perform her duties if

                  given a flexible work schedule.

         A “qualified individual with a disability” is “an individual with a disability who, with or

without reasonable accommodation, can perform the essential functions of the employment

position that such individual holds.” 42 USCA § 12111(8). To avoid summary judgment on whether

she is a qualified individual, Villarreal needs to show: (1) that she could perform the essential functions of

the job in spite of her disability or; (2) that a reasonable accommodation of his disability would have

enabled her to perform the essential functions of the job. Turco v. Hoechst Celanese Corp., 101 F.3d 1090,

1093 (5th Cir. 1996).

                       i. Scheduled and protected absences from work do not facially show that

                           Villarreal could not perform her essential job functions in spite of

                           disability.

         To show she was a qualified individual under the ADA, Villarreal needs to show that she could

perform the essential functions of the job in spite of her depression. Turco, 101 F.3d 1093. It is undisputed

Villarreal was a qualified psychologist. Odilia Arredondo, Tropical Texas’ HR Director, commended

Villarreal and said she was an excellent clinician. Tropical Texas’ main concern was with Villarreal’s

absences.

         Defendants assert, and cite several authorities from other circuits, that even if Villarreal

has a disability under the ADA, her potential absences at work undercut her disability claim.

However, a disability claim in the Fifth Circuit does not fail because of her absence from work

due to leave, protected or otherwise.

         In Williams, the court held that “an individual’s ability to perform her job does not prevent

a finding of disability; her disability may be unrelated to the performance of her job, or perhaps,

with reasonable accommodations, she is capable of fulfilling her duties.” Williams, 717 Fed.Appx


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                      Page 20
                                                                                                   17 Feb 2019
at 448. Here, Villarreal submitted documentation from her medical provider that she made need

an accommodation in the form of a reduced schedule for her depression. Villarreal would have

been able to perform her job if she had been given a reduced schedule.

                      ii. Villarreal’s proposal for a flexible schedule was a reasonable

                           accommodation, and would not have been an undue hardship on

                           Tropical Texas.

         To show that she was a qualified individual under the ADA, Villarreal needs to show that

a reasonable accommodation would have enabled her to perform the essential functions of her job.

Turco, 101 F.3d 1093. A plaintiff, to defeat a motion for summary judgment, need only show that

an “accommodation” seems reasonable on its face. U.S. Airways, Inc. v. Barnett, 535 U.S. 391,

401 (2002). Employers can escape liability under the ADA if they can show that an accommodation

would place an undue hardship on the employer’s operation of business. Chevron Phillips

Chemical Co., 570 F.3d at 606. However, the failure of an employer to engage in an interactive

process to determine whether reasonable accommodations are possible, is prima facie evidence

that the employer acted in bad faith. Fiellstad v. Pizza Hut of Am., Inc., 188 F.3d 944, 952 (8th

Cir. 1999). This shows that a factual error exists as to whether the employer has attempted to

provide reasonable accommodation as required by the ADA. Id.

         Villarreal’s medical provider listed that she needed a reduced schedule in order to work with her

symptoms due to major depression. Villarreal requested from Tropical Texas a reduced flexible schedule

to accommodate her disability. When Tropical Texas rejected that request and offered her a demotion

instead, they claimed that her proposal would provide an undue hardship on the organization. See

Villarreal’s Affidavit with supporting documentation attached hereto. Villarreal calculated that at

most she could see and diagnose an average of 6-9 clients a day during a 40 hour work week. Id. A reduced

work schedule at 35 hours a week would allow her to see an average of 5-8 clients daily at most. Id.




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                   Page 21
                                                                                                17 Feb 2019
However, taking into account the amount of missed appointment, cancellations and no shows per day, her

reduced schedule would mean that she would see no fewer clients than she would during a 40 hour work

week. Id.

         Tropical Texas refused to consider this request multiple times and only responded with an offer to

move to a different position which was effectively a demotion. This failure to engage in the interactive

process shows that Tropical Texas acted in bad faith and create a material fact as to whether they attempted

to provide a reasonable accommodation as required by the ADA. Therefore, Villarreal showed that her

proposal was a reasonable accommodation. In addition, Tropical Texas’ failed to engage in the interactive

process to provide a reasonable accommodation.

             c. Villarreal was discriminated against because she was terminated due to her

                  daughter’s disability.

         In addition to prohibiting discrimination against a disabled individual, the ADA also prohibits

discrimination against an individual who is known to associate with a disabled individual. Ruiz, 2014 WL

1385877, at *1. Under this test, to establish a prima facie case of disability by association, a plaintiff must

demonstrate: (1) the plaintiff was ‘qualified’ for the job at the time of the adverse employment action; (2)

the plaintiff was subjected to adverse employment action; (3) the plaintiff was known by his employer at

the time to have a relative or associate with a disability; (4) the adverse employment action occurred under

circumstances raising a reasonable inference that the disability of the relative or associate was a determining

factor in the employer's decision. Id at *2.

         Here, some of Villarreal’s absences at work were due to her daughter’s heart condition. Villarreal

is the sole custodial parent to her daughter and she had 2-3 doctor’s appointments per month for her

disability. Tropical Texas was aware of this disability because Villarreal had taken approved FMLA leave

to care for her daughter. See Exhibit A at 99:4-7, 13-25; 112:4-10. Later, due to her absences at work, a

combination of caring for her own and her daughter’s disabilities, she was terminated despite requesting a

reasonable accommodation. Therefore, Villarreal has shown that Tropical Texas discriminated against her

due to her daughter’s disability.



VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                       Page 22
                                                                                                    17 Feb 2019
B.       Villarreal Easily Establishes Her Prima Facie Case of Violations of the FMLA.

     The FMLA prohibits both interference with FMLA rights and retaliation against an employee

who exercises FMLA rights. 28 U.S.C. § 2615; Mauder v. Metropolitan Transit Authority of

Harris County, 446 F.3d 574, 580 (5th Cir. 2006) (citing Nero v. Industrial Molding Corp., 167

F.3d 921, 927 (5th Cir. 1999).

         1. Interference

         It is “unlawful for any employer to interfere with, restrain, or deny the exercise of or the

attempt to exercise, any right provided” by the FMLA. 28 U.S.C. § 2615. To succeed on an

FMLA interference claim, an employee must prove that his employer interfered with, denied, or

restrained his exercise of FMLA rights, and that the interference actually resulted in prejudice or

harm. Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002). Once the employee

establishes that she was entitled to the FMLA entitlement, and that entitlement was denied by her

employer, then the employer’s intent or motivation in denying the right is of no consequence.

Nero, 167 F.3d at 927. Furthermore, the employer cannot defend the treatment by arguing that it

treated all employees equally. Id.

         Villarreal has established a case of interference with her FMLA rights. On numerous

occasions, Villarreal advised HR and management of her need to seek FMLA intermittent leave

due to doctor’s visits for her daughter that is permanently disabled. Villarreal also took FMLA

leave as well as FMLA intermittent leave for her own medical conditions. In January 2018,

Villarreal took FMLA leave for surgery that was to have taken place in January. She had already

requested the leave with medical documentation for December but was asked by her supervisor if

she could postpone it until January. Villarreal complied. Villarreal was on FMLA leave from June

25, 2018 until July 9, 2018 with medical documentation. Exhibit B Deposition Exhibit 22. (FMLA

Form WH-380-E) Villarreal advised her supervisors that she still was not feeling well and was


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ              Page 23
                                                                                           17 Feb 2019
under treatment. Her doctor had also indicated in both the FMLA Form (WH-380-E), signed on

July 9, 2018 and The Employers to Work Form (HR-72), signed on July 10, 2018: Yes, employee

will be incapacitated with an approximate date conditions start date of June 10, 2018 and probable

duration of August 10, 2018 (Total of 9 weeks or 45 days). Her doctor also indicated that July 25,

2019 as the anticipated date that employee will fully recover. Exhibit B Deposition Exhibit 33

(HR-72 Report of Medical Status/Physician’s Release to Return to Work)

         While on leave, Villarreal was told to return to work because her FMLA leave had been

 exhausted and she was no longer protected. Villarreal was confused because there appeared to be

 miscalculations and/or discrepancies on what hours she had available for FMLA leave. Affidavit

 of Raquel I. Villarreal with supporting documents paragraphs 3 and 4. Tropical Texas argues that

 Villarreal did not provide any additional medical information to support her medical condition in

 July 2018 when she was requesting an accommodation. Tropical Texas did not request any

 additional information. Tropical Texas failed to inform Villarreal of her right to obtain a

 recertification for her FMLA leave in July 2018 as required by their own policies SS1-06.27.

 Bates Stamped Document 00079.

         2. Retaliation

         The Fifth Circuit analyzes FMLA retaliation claims under the McDonnell Douglas

framework, as there is “no significant difference between such claims under the FMLA and similar

claims under other anti-discrimination laws.” Hunt v. Rapides Healthcare System, 277 F.3d 757,

768 (5th Cir. 2001) (citing Chaffin v. John H. Carter Co., 179 F.3d 316, 319 (5th Cir. 1999)).

Villarreal must prove a prima facie case of retaliation by proving that (1) she was protected under

the FMLA, (2) she suffered an adverse employment action, and (3) the adverse decision was made

because she exercised FMLA rights. Chaffin, 179 F.3d at 319.; Mauder, 446 F.3d at 583 (citing

Hunt v. Rapides Healthcare Sys., 277 F.3d 757, 768 (5th Cir. 2001)). To determine the causal


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ            Page 24
                                                                                         17 Feb 2019
relationship between the employee’s termination and her exercise of FMLA rights, the Court may

consider the “temporal proximity” between the two events. Mauder, 446 F.3d at 583. A retaliatory

motive may be inferred if the termination occurs shortly after the exercise of FMLA rights. Nero,

167 F.3d at 928.

         The burden then shifts to the employer to state a legitimate, nondiscriminatory reason for

the termination, which rebuts the presumption of retaliation raised by the prima facie case. Id. at

319320. If the defendant is able to do so, the burden then shifts back to the plaintiff to prove that

the reason stated by the employer was a pretext, and that the actual reason for the termination was

the exercise of FMLA rights. Id. at 320. At the summary judgment stage, a plaintiff need only

raise a genuine issue of material fact with regard to the prima facie showing. Amburgey v. Corhart

Refractories Corp., 936 F.2d 805, 811 (5th Cir. 1991).

         Villarreal has shown a prima face case of retaliation: (1) she was protected under the

FMLA, (2) She suffered an adverse employment action, she was terminated, and (3) the adverse

decision was made because she attempted to exercise her FMLA rights.

         Villarreal returned to work from FMLA leave on July 10, 2018. Immediately she reaches

out to her supervisors advising that she needed an accommodation of a reduced work schedule for

several days there was no response from Tropical Texas. Villarreal continues to engage in an

interactive process with Tropical Texas. Instead what transpires is a flurry of emails between

management and HR characterizing Villarreal as a troubled employee, suspecting her of abusing

the system but still not responding to her request to discuss an accommodation. In or around July

23 and 24, 2018, management and HR are recommending a separation of employment

(termination).

         Villarreal again sends a written request to address the accommodation she requested, a

reduced week schedule that her immediate supervisor indicated would not be a problem. Villarreal


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ              Page 25
                                                                                           17 Feb 2019
finally receives a response denying her accommodation. On Friday July 27, 2018 Villarreal finally

gets a meeting with management and HR and proposes two flex schedules as an accommodation.

They advised her that if they were to offer anyone of the schedules Villarreal had to guarantee she

would not miss one day of work for the following 3-4 months. Villarreal could not guarantee that

due to her medical condition and her daughter’s disability. HR told Villarreal. They “had been

more than generous in accommodating her absences”.

         Villarreal followed up with management and HR to see if they were considering the

schedules she proposed. The response was to offer her a position that involved being out of the

office and seeing patients in the community that involved a significant amount of driving. A

position they knew she could not accept given her mental state, medication and treatment. She

advised HR of her medical condition sometime prior to this offer. Her position at the time of her

termination involved for the most part driving to and from the office. Later that day, Villarreal

received an email that they were proceeding with termination. Affidavit of Raquel I. Villarreal

with supporting documentation.

         Villarreal has presented summary judgement evidence that her FMLA rights were

interfered with and that her employer retaliated against because she attempted to exercise those

rights, she has established a prima face case of violations of the FMLA.

                                                    PRAYER

         Villarreal has established a prima facie case. The competent summary judgment evidence

in this case establishes a prima facie case of unlawful discrimination on the basis of disability,

FMLA and retaliation. The competent summary judgment evidence in this case establishes that

genuine issues of material fact exist with regards to the Defendant’s alleged non-discriminatory

reasons. The summary judgment evidence in this case provides ample reason for the jury to

suspect and scrutinize the actions of the Defendant Tropical Texas Behavioral Health. On this


VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ            Page 26
                                                                                         17 Feb 2019
record, Villarreal is entitled to take her case to a jury. As such, Villarreal respectfully requests this

Court to deny the Defendant’s Motion for Summary Judgment in its entirety.

         WHEREFORE, PREMISES CONSIDERED, Villarreal prays that this Court deny

Defendant’s Motion for Summary Judgment and for such other and further relief, at law or in

equity, general or special, to which she may show herself justly entitled to receive and for which

she shall forever pray.

                                                               Respectfully submitted,

                                                               THE LAW OFFICES OF
                                                               CINDY A. GARCIA, P.C.
                                                               1113 Nightingale Avenue
                                                               McAllen, Texas 78504
                                                               Telephone: (956) 412-7055
                                                               Facsimile: (956) 412-7105
                                                               E-mail: thegarcialawfirm@gmail.com and
                                                               cluna.garcialaw@gmail.com

                                                               By: /s/cindy a. garcia
                                                                 Cindy A. Garcia
                                                                 State Bar No. 07631710
                                                                 Federal ID No. 58460

                                                               ATTORNEY FOR PLAINTIFF
                                                               RAQUEL I. VILLARREAL




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ                 Page 27
                                                                                              17 Feb 2019
                                       CERTIFICATE OF SERVICE

         I hereby certify that on the 17th day of February 2019, a true and correct copy of Plaintiff

Raquel I. Villarreal’s First Amended Response in Opposition to Defendant’s Motion for Summary

Judgment was electronically filed on the CM/ECF system which will automatically serve a Notice of

Electronic Filing to the attorney in charge for the Defendant Tropical Health Behavioral Health.


         VIA E-MAIL: rjnavarro@rampage-rgv.com
         Ricardo J. Navarro
         rdrinkard@rampage-rgv.com
         Robert L. Drinkard
         DAYTON NAVARRO ROCHA
         BERNAL & ZECH
         A Professional Corporation
         701 E. Harrison Ste. 100
         Harlingen, Texas 78550



                                                               /s/ cindy a. garcia
                                                               Cindy A. Garcia




VILLARREAL, R.: Plaintiff’s Response in Opposition to Defendant Tropical TX’s MSJ               Page 28
                                                                                            17 Feb 2019
